COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00424-CV


Michael Cade and Billie Cade              §    From the 17th District Court

v.                                        §    of Tarrant County (17-251230-11)

Barbara D. Cosgrove, Individually,        §    April 3, 2014
and as the Trustee of The Charles
and Barbara Cosgrove Family               §    Opinion by Justice Dauphinot
Revocable Living Trust

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot